DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment filed on 10/19/2022 has been entered. Claims 1-12 remain pending. Claims 1 and 9 has been amended, two new claims 11 and 12 has been added. Therefore claim 1-12 are under examination. The amendments find support in at least [0020] and [0091] of Heikkila US Pat Pub 2021/0220916. as-published US2020/0276643. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the digital controlled energy is directed by a computerized image of both the constituent layers” in line 13 and is being held to be indefinite because this expression does not provide any clear information how an image can direct the digital controlled energy. Therefore, applicant is encouraged to amend the claim language to clarify the relevant part of the instant claim.
Claim 11 recites the limitation “the digital controlled energy is directed by a computerized image of both the constituent layers” in line 13 and is being held to be indefinite because this expression does not provide any clear information how an image can direct the digital controlled energy. Therefore, applicant is encouraged to amend the claim language to clarify the relevant part of the instant claim.
Claims 2-10 depend on claim 1 and claim 12 depends on claim 11, thus incorporate the limitations therein. Therefore, claims 2-10 and 12 are rejected for the reasons set forth above in regards to claim 1 and claim 11.

Allowable Subject Matter
Claim 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended the claim as well as new claims 11-12 has been introduced in the new amended claim submitted on October 19, 2022. Applicant's argument is persuasive based on new amendments and the Applicant's remarks in page 5-6 in the response submitted on  
Regarding claim 11 and 12, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see page 5, filed 10/19/2022, with respect to 35 USC 112(b) 2nd paragraph rejection have been considered and are persuasive. The objection and rejections addressed in the remarks have been withdrawn. However one of the previous 35 USC 112(b) 2nd paragraph rejection of Claim 1 in the previous office action dated07/19/2022 remains valid as applicant did not amend or provide any proof and argument to overcome this [please see the rejection under 35 USC 112(b)] Therefore 35 USC 112(b) 2nd paragraph rejection of claim 1 and corresponding 2-10 is maintained. Claim 11 and 12 are subjected to new 35 USC 112(b) 2nd paragraph rejection as those are newly added claims [please see the rejection under 35 USC 112(b)].  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/               Examiner, Art Unit 1738                                                                                                                                                                                         

/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736